Banke, Judge.
The petitioner has applied to this court for leave to appeal an order of the trial court dismissing his petition for writ of certiorari to the Civil Service Board of the City of Atlanta. The appeal is discretionary pursuant to Code Ann. § 6-701.1 (a) (1).
The petitioner and the respondent are in sharp conflict over what the decision of the Civil Service Board was, and no copy of the decision has been provided to us. This makes it impossible for us to make intelligent review of the application for leave to appeal. Furthermore, the applicant has not included as an exhibit to his petition a copy of the order of the trial court dismissing the petition for writ of certiorari, as required by Code Ann. § 6-701.1 (c). For these reasons, the application must be dismissed.

Application dismissed.


McMurray, P. J., and Underwood, J., concur.